


110 HR 2867 IH: Independence Prize Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2867
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. McHenry
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize the Secretary of Energy to establish a
		  program for making prizes for advanced or transformational technologies for the
		  production, consumption, and distribution of nonpetroleum-based alternative
		  energy and energy efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Independence Prize Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)it is critical to eliminate the United
			 States' dependence on foreign sources of oil;
			(2)the United States
			 imports 58 percent of the total oil requirements of the United States, 41
			 percent of which comes from countries belonging to the Organization of
			 Petroleum Exporting Countries, including Iran, Venezuela, and Libya; and
			(3)American taxpayers
			 have funded over $20,000,000,000 of research and development in the areas of
			 energy and renewable energy programs, nuclear energy, and science in the last 5
			 fiscal years.
			3.Establishment of
			 programThe Secretary of
			 Energy shall establish a program for awarding prizes to United States' entities
			 for research, development, and commercialization of advanced or
			 transformational technologies for the production, consumption, and distribution
			 of nonpetroleum-based alternative energy and energy efficiency, with the goal
			 of eliminating the United States' reliance on foreign sources of energy.
		4.Prize competition
			 guidelinesThe Secretary, in
			 consultation with the advisory committee established under section 5, shall
			 publish guidelines for advertising prize competitions and their results,
			 determining the amount of each prize, selecting the winners of prize
			 competitions, and otherwise administering prize competitions under this
			 Act.
		5.Advisory
			 committee
			(a)In
			 generalThe Secretary shall
			 establish an advisory committee, consisting of experts on the subjects for
			 which prizes may be awarded under this Act. The advisory committee shall advise
			 the Secretary on designing the program, establishing the guidelines required
			 under section 4, selecting the winners of prize competitions, and otherwise
			 administering this Act.
			(b)LimitationsMembers
			 of the advisory committee may not—
				(1)have personal or
			 financial interests in, or be an employee, officer, director, or agent of, any
			 entity that is a participant in a prize competition under this Act; or
				(2)have a familial or
			 financial relationship with an individual who is a participant in a prize
			 competition under this Act.
				6.Disclosure of
			 informationThe Secretary
			 shall design the program under this Act to prevent the unauthorized use or
			 disclosure of a prize competition participant’s intellectual property, trade
			 secrets, and confidential business information.
		7.FundingThere are authorized to be appropriated to
			 the Secretary for carrying out this Act $250,000,000 for each of the fiscal
			 years 2008 through 2011.
		
